Pursuant to Ind. Appellate Rule 65(D), this
 Memorandum Decision shall not be
 regarded as precedent or cited before any
                                                       Mar 10 2014, 10:28 am
 court except for the purpose of establishing
 the defense of res judicata, collateral
 estoppel, or the law of the case.


ATTORNEY FOR APPELLANT J.W.:                       ATTORNEYS FOR APPELLEE:

AMY KAROZOS                                        GREGORY F. ZOELLER
Greenwood, Indiana                                 Attorney General of Indiana

ATTORNEY FOR APPELLANT L.W.:                       ROBERT J. HENKE
                                                   DAVID E. COREY
DANIELLE L. GREGORY                                Deputy Attorneys General
Indianapolis, Indiana                              Indianapolis, Indiana



                               IN THE
                     COURT OF APPEALS OF INDIANA

IN THE MATTER OF L.W. and J.W.,                    )
Children in Need of Services, and                  )
                                                   )
J.W. (Father) and L.W. (Mother),                   )
                                                   )
       Appellants-Respondents,                     )
                                                   )
               vs.                                 )      No. 49A02-1308-JC-700
                                                   )
INDIANA DEPARTMENT OF CHILD                        )
SERVICES,                                          )
                                                   )
       Appellee-Petitioner.                        )


                    APPEAL FROM THE MARION SUPERIOR COURT
                          The Honorable Marilyn A. Moores, Judge
                           The Honorable Rosanne Ang, Magistrate
                 Cause Nos. 49D09-1305-JC-16139 and 49D09-1305-JC-16140


                                         March 10, 2014

                MEMORANDUM DECISION - NOT FOR PUBLICATION

CRONE, Judge
                                      Case Summary

       J.W. (“Father”) and L.W. (“Mother”) appeal the trial court’s adjudication of their

minor children, L.W. and J.W., as children in need of services (“CHINS”). The dispositive

issue for our review is whether the evidence supports the trial court’s determination that the

children were CHINS pursuant to Indiana Code Section 31-34-1-1. Concluding that the

evidence does not support the trial court’s determination, we reverse the CHINS

adjudication.

                              Facts and Procedural History

       Father and Mother have been married for sixteen years and have two children, L.W.,

born in March 1998, and J.W., born in April 2000. Father was diagnosed with bipolar

disorder in 1998. In 2000, when L.W. was two years old and J.W. was nine months old,

Father swallowed sixty prescribed Zoloft pills in an attempt to gain attention from doctors

because he believed that he was not “being heard.” Tr. at 8. He believed that ingesting the

large amount of Zoloft would not kill him but would just make him sick. In 2001, while the

family resided in Michigan, Father was determined to be permanently disabled due to his

bipolar disorder and began receiving social security disability payments. Father was on

Medicaid, which covered his psychiatric treatment and his medication. That coverage,

however, transitioned to Medicare after two years, which resulted in Father needing to rely

on Mother’s health insurance from her employment.

       The family moved from Michigan to Indiana in 2012 because Mother began working

at IUPUI. Upon arrival in Indianapolis in September, Father immediately sought mental-


                                              2
health treatment. Mother’s new health insurance required that he receive a mental-health

referral from a primary-care physician. After receiving a referral, Father obtained the first

available psychiatric appointment at the Neuroscience Center in December 2012. During that

appointment, Father was prescribed a two-month supply of Zoloft.

       Father took his medication as prescribed. However, in February 2013, Father had

back surgery and was immobile for four weeks. During that time, his Zoloft prescription ran

out. Because he had problems getting the Neuroscience Center to follow up with him to get

a new prescription, Father went to see his primary-care physician in order to get a new

psychiatric referral. Father got a new referral and scheduled a psychiatric appointment for

July 2013, the first available appointment. In the meantime, Father continued to receive

treatment from his primary-care physician, but that physician did not feel comfortable

prescribing psychiatric medication.

       Fourteen-year-old, L.W., who was also diagnosed with bipolar disorder, had been

receiving mental health treatment in Michigan since the fourth grade. While residing in

Michigan, L.W. had been prescribed medication, but he took the medication for only one

month and then refused to continue. Upon arriving in Indianapolis, Father and Mother

arranged for L.W. to receive treatment and therapy with child psychologist Ann Lagges at

Riley Hospital Child and Adolescent Psychiatry Clinic. Because L.W. still had many of the

same behavior problems that he did in Michigan and because he did not react favorably to the

move to Indianapolis, in addition to seeing Dr. Lagges at Riley, Father and Mother had L.W.




                                             3
participate in faith-based counseling every Wednesday with the youth pastor at their

Indianapolis church.

       Also upon their arrival in Indianapolis, Father and Mother became concerned that J.W.

was depressed and having a hard time coping with the deaths of a relative and a close family

friend. Accordingly, Father and Mother arranged for J.W. to also receive treatment and

therapy from Dr. Lagges at Riley.

       On May 18, 2013, Mother and L.W. got into a disagreement because L.W. was being

disruptive. Father confronted L.W. about his behavior, and L.W. left the home. Mother was

upset and blamed Father that L.W. had left. Father then grabbed a bottle of old prescription

medicine and headed to the bathroom. Mother thought that Father was going to take the pills

so she yelled for J.W., who was in another room, to call 911. Father stated that he was just

going to flush the pills down the toilet and voluntarily gave the bottle of pills to Mother

before police arrived. Police and medical personnel arrived on the scene. Although Father

denied trying to kill himself and signed a waiver stating that he did not wish to go to the

hospital, Father was detained and forced to go to Community East Hospital. At the same

time, Mother was arrested for assaulting a police officer who responded to the home and was

taken to the Marion County Jail. Father was released from the hospital later that day.

Mother was released from the Marion County Jail sometime prior to June 3, 2013.1




       1
         The date of Mother’s actual release is unknown. However, the record indicates that Mother was
served with a hearing notice at the family home on June 3, 2013.


                                                  4
       Because both parents had been taken from the home and were unavailable to care for

L.W. and J.W., the Marion County Department of Child Services (“DCS”) took the children

into custody and recommended that the children be removed from the home. The children

were placed in the care of a relative. On May 20, 2013, DCS filed a verified petition alleging

that L.W. and J.W. were CHINS. The petition alleged that Father has bipolar disorder, which

is currently untreated, and that Father had attempted suicide in J.W.’s presence. The petition

further alleged that L.W. has bipolar disorder, which is also currently untreated, and that

court intervention was required for L.W. and J.W. to receive therapy and services that they

could not or would not receive without court intervention. The trial court found that L.W.

and J.W. should remain in relative care and scheduled a factfinding hearing for June 28,

2013. Prior to the factfinding hearing, the trial court granted DCS’s motion for authorization

for continued placement in foster care for L.W. after the relative caregiver requested the

removal of L.W. from the home due to threats L.W. made to the caregiver’s wife.

       At the factfinding hearing, Father and Mother both appeared by counsel. Father

testified regarding his mental health treatment in Michigan and his treatment since the move

to Indianapolis. He stated that he received psychiatric treatment in Michigan and that he

sought and received treatment and medication after the move. Father testified that he had

been medicated for his bipolar disorder from December 2012 until February 2013. Father

explained his efforts and frustrations in obtaining mental health treatment from his original

provider and testified that he had scheduled the first available appointment with a new

psychiatrist for July 11, 2013.


                                              5
         The family’s original DCS case manager, Dwayne Lockridge, testified that he met

with Father at Community East Hospital after the incident on May 18, 2013. Lockridge

testified that Father denied trying to kill himself. Lockridge stated that Father admitted that

he is often depressed due to his bipolar disorder but that, although he had been on medication

in the past, he was experiencing difficulty getting his psychiatrist to follow up with him, so

he was not medicated at the time of the incident. Lockridge stated that he was unaware of

whether Father had taken any steps to obtain future mental-health treatment.

         The family’s current DCS case manager, Melody Burnett, testified that when she

spoke with Father, he denied trying to kill himself and that Father stated that he was “actually

just showing J.W. if he was going to commit suicide this is what he would do.” Id. at 70.

Burnett admitted that she had no knowledge of Father’s mental-health treatment, past or

present. Burnett stated that it was unnecessary for DCS to provide therapy or services to

L.W. or J.W. because the children were already receiving the therapy that Father and Mother

had arranged prior to DCS’s involvement. Regarding the children’s mental-health treatment,

Burnett agreed that “literally nothing has changed since DCS took these children from

[Father and Mother].” Id. at 81. Nevertheless, she believed that DCS’s involvement was

necessary “for mental health concerns” for everyone in the family “besides the mother.” Id.

at 72.

         At the conclusion of the hearing, the trial court determined that both L.W. and J.W.

were CHINS. Thereafter, on July 22, 2013, the trial court entered its order with findings of

fact and conclusions thereon. A dispositional hearing was held on July 23, 2013. The court


                                               6
ordered that L.W. remain in foster care and J.W. remain in relative care. Father and Mother

each appealed.

                                  Discussion and Decision

       Father and Mother contend that the trial court’s adjudication of the children as CHINS

is clearly erroneous. Indiana courts recognize that parents have a fundamental right to raise

their children without undue influence from the State, but that right is limited by the State’s

compelling interest in protecting the welfare of children. In re Ju.L., 952 N.E.2d 771, 776

(Ind. Ct. App. 2011). A CHINS proceeding is a civil action in which the State bears the

burden of proving by a preponderance of the evidence that a child meets the statutory

definition of a CHINS. In re N.E., 919 N.E.2d 102, 105 (Ind. 2010); Ind. Code § 31-34-12-3.

To meet its burden of establishing CHINS status, DCS must prove that the child is under age

eighteen and that

       (1) the child’s physical or mental condition is seriously impaired or seriously
       endangered as a result of the inability, refusal, or neglect of the child’s parent,
       guardian, or custodian to supply the child with necessary food, clothing,
       shelter, medical care, education, or supervision; and

       (2) the child needs care, treatment, or rehabilitation that:

          (A) the child is not receiving; and

          (B) is unlikely to be provided or accepted without the coercive
          intervention of the court.

Ind. Code § 31-34-1-1.

       Our supreme court recently noted that the fact that a child’s needs are unlikely to be

met without coercive intervention is perhaps the most critical of the considerations when


                                                7
determining whether the State’s intrusion into the ordinarily private sphere of the family is

warranted.   In re S.D., No. 49S05-1309-JC-585, 2014 WL 553475, at *3 (Ind. Feb. 12,

2014). Indeed, “[t]hat final element guards against unwarranted State interference in family

life, reserving that intrusion for families ‘where parents lack the ability to provide for their

children,’ not merely where they ‘encounter difficulty in meeting a child’s needs.” Id.

(quoting Lake Cnty. Div. of Family & Children Servs. v. Charlton, 631 N.E.2d 526, 528 (Ind.

Ct. App. 1994)). The S.D. court explained eloquently,

       [CHINS] cases aim to help families in crisis—to protect children, not punish
       parents. Our focus, then, is on the best interests of the child and whether the
       child needs help that the parent will not be willing or able to provide—not
       whether the parent is somehow “guilty” or “deserves” a CHINS adjudication.
       But that help comes not by invitation, but compulsion—imposing the court’s
       “coercive intervention” into family life. And a CHINS adjudication may have
       long-lasting collateral consequences for the family. The intrusion of a CHINS
       judgment, then, must be reserved for families who cannot meet those needs
       without coercion—not those who merely have difficulty doing so.

Id. at *1.

       When reviewing the sufficiency of the evidence to support a CHINS adjudication, we

will not reweigh the evidence or judge witness credibility and will consider only the evidence

favorable to the judgment and the reasonable inferences raised by that evidence. In re M.W.,

869 N.E.2d 1267, 1270 (Ind. Ct. App. 2007). When the trial court enters findings of fact and

conclusions thereon as the court did here, we consider whether the evidence supports the

findings and whether the findings support the judgment. Parmeter v. Cass Cnty. DCS, 878

N.E.2d 444, 450 (Ind. Ct. App. 2007). We will not set aside the findings or judgment unless

they are clearly erroneous. Id


                                               8
       Although both Father and Mother direct us to individual findings which they believe

are unsupported by the evidence, we will concentrate our review on the findings and

judgment as a whole. Our review reveals that the crux of this CHINS adjudication revolves

around Father’s alleged failure to obtain sufficient mental-health treatment and the possible

future negative effect that the lack of treatment may have on L.W. and J.W. Specifically, the

trial court concluded that “[t]he failure of [Father] to receive the necessary mental health

treatment resulted in an incident wherein at least one of the children was under the belief that

he had attempted suicide.” Appellant’s App. at 80. Moreover, the court determined that

“[w]ith no indication that mental health treatment has been received to prevent future similar

incidents, [L.W. and J.W.] need care, treatment, or rehabilitation that [they are] not receiving

and is unlikely to be provided or accepted without the coercive intervention of the court.” Id.

       However, even when the evidence is viewed most favorably to the trial court’s

judgment, we can only conclude that Father and Mother have experienced some difficulty in

obtaining and maintaining appropriate mental-health treatment for Father—not that they are

unlikely to obtain it without the court’s compulsion. Indeed, the record indicates that Father

and Mother have been reasonably diligent in addressing Father’s mental-health issues, and

have done so without the State’s coercion. Prior to DCS’s involvement with this family,

Father was proactive about seeking mental-health treatment and obtaining medication for his

bipolar disorder. Indeed, while it appears that Father has had difficulty in maintaining

consistency with that treatment due to various factors, including a change in doctor and

appointment availability, Father continued to be treated by his primary care physician. And,


                                               9
at the time of the factfinding hearing, Father had already scheduled a psychiatric appointment

to obtain additional medication. Regarding the children’s mental health, the record is clear

that, prior to DCS’s involvement, Father and Mother had sought and obtained mental-health

treatment and therapy for both L.W. and J.W. and that both children continue to receive that

treatment.

       Undoubtedly, the record reveals that Father and Mother each made poor decisions on

May 18, 2013, which resulted in both parents being temporarily unavailable to care for their

children, prompting DCS to file its petition. However, “[a] CHINS finding should consider

the family’s condition not just when the case was filed, but also when it is heard.” S.D.,

2014 WL 553475, at *6. By the time of the factfinding hearing, we cannot say that the

evidence demonstrated that Father and Mother were in need of the court’s coercive

intervention to appropriately provide for L.W. and J.W. Father already had an appointment

scheduled and was actively pursuing mental-health treatment for himself, and both children

were continuing to receive mental-health treatment and therapy that the parents had in place

well before DCS’s involvement with the family. Father and Mother appear to be making

reasonable efforts to provide for the mental health of all involved. This is something for

which we should applaud them rather than condemn them through coercive action. See In re

R.S., 987 N.E.2d 155, 159 (Ind. Ct. App. 2013). Simply put, DCS failed to meet its burden of

demonstrating that coercive intervention of the court was necessary. The trial court’s

conclusion to the contrary is clearly erroneous. When coercion is not necessary, the State




                                             10
may not intrude into a family’s life. S.D., 2014 WL 333475, *7. We therefore reverse the

trial court’s judgment that L.W. and J.W. were CHINS.

      Reversed.

BAKER, J., and NAJAM, J., concur.




                                          11